Mr. JUSTICE JOHNSON, dissenting: I respectfully dissent. This case differs from prior notice cases to the extent that the purchaser did not make false representations to the court but relied on the false statement of the sheriff in petitioning for the issuance of a tax deed. The majority finds that service by mail and publication are sufficient notice. We are faced with the unique question of what is to be the legal effect where the sheriff fails to comply with the provisions of the statute. The statute (Ill. Rev. Stat. 1977, ch. 120, par. 744) requires the sheriff to make personal service on a corporate party by leaving a copy of the notice with the person designated by the Civil Practice Act and requires that a copy be mailed to the owner of record by certified mail. The property concerned was vacant. The owner shown in the grantor-grantee index was Central National Bank as trustee under Trust No. 17897. Personal service was not made on an agent of Central National Bank. Service was made instead on a person named Sodergren or Rodergren at Federal National Mortgage Association. Despite this error, the sheriff’s deputy filed an official return stating that personal service was made on the Central National Bank. Appellant contends that this was inadvertent, or error, not amounting to fraud. Appellant claims that he had a right to rely on the sheriffs return. That may be true. But, should appellant’s reliance overrule the fact that it was based on an underlying document supplied by a third party which was false? The courts have required strict compliance with the statute where land is sold for delinquent taxes (see People v. Banks (1916), 272 Ill. 502, 112 N.E. 269; Clark v. Zaleski (1911), 253 Ill. 63, 97 N.E. 272; Bailey v. Smith (1899), 178 Ill. 72, 52 N.E. 948; In re Application of County Collector (1973), 12 Ill. App. 3d 12, 297 N.E.2d 213), because once a tax deed is issued, it can only be challenged by direct appeal or by a proceeding brought under section 72, with the petitioner offering clear and convincing evidence of fraud. (Smith v. D.R.G., Inc. (1976), 63 Ill. 2d 31, 36, 344 N.E.2d 468,470; In re Application of County Collector (1978), 66 Ill. App. 3d 437, 445, 383 N.E.2d 1224,1232.) This is a heavy burden for a petitioner. It is only fair that those who rely on the conclusiveness of the tax deed should meet the burden of strict compliance. In 1976 when the statute was amended, the responsibility of service was placed in the hands of a disinterested third party so as to remedy past abuses of whether in fact service had been made. I do not think, however, that the statute intended a lesser standard of compliance merely because the applicant for a tax deed was not the party personally responsible for service. I would affirm the judgment of the circuit court.